Citation Nr: 1338259	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  11-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969, including honorable service in the Republic of Vietnam.  The Veteran is in receipt of numerous awards and decorations including the Combat Infantryman Badge, Purple Heart, and Bronze Star.  

This case comes before the Board of Veterans' Appeal (Board) on appeal of a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefit on appeal.

The Veteran appeared and testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ) in September 2011.  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDING OF FACT

The Veteran is currently diagnosed as having PTSD related to his conceded in-service stressors.  


CONCLUSION OF LAW

The Veteran's PTSD is related to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable decision herein as to entitlement to service connection for PTSD, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2013); see also, 38 U.S.C.A. § 1154(b) (West 2002).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

Factual Background and Analysis 

The Veteran contends that he currently has PTSD that is related to in-service stressors.  He maintains that the evidence of a history of alcohol abuse is just a manifestation of "self-treatment" for his significant PTSD symptoms.  

The Board notes that based upon the Veteran's combat decorations and his description of his stressors, his stressors are conceded.  The main question before the Board is whether the Veteran's currently has PTSD, and if not, whether he has a current acquired psychiatric diagnosis that has been attributed to his period of active duty.  For the reasons discussed below, the Board finds that the preponderance of the evidence shows a current diagnosis of PTSD attributable to his in-service combat stressors.  

The Veteran's service treatment records clearly show that he was wounded in action and suffered multiple mortar fragment wounds.  These resulted when the Veteran was caught in a booby trap in May 1968 in Saigon.  He was not treated for any psychiatric complaints during service.  

Following service, the Veteran was first treated for alcohol abuse in the 1990s.  In the late 1990s, the Veteran underwent VA treatment for what was thought was a mood disorder.

Prior to filing his claim for service connection for PTSD, he began mental health treatment for his PTSD symptoms in July 2010.  

In a September 2010 letter, the Veteran's social worker opined that the Veteran has PTSD due to "war trauma."  He suffered trauma in service that causes re-experiencing, intrusive thoughts, physical reactivity, avoidance, nightmares, panic attacks, and diminished interest.  He feels detached from others and has a restricted range of mood and affect.  

In a November 2010 letter from a treating physician, he indicated that the Veteran presented for treatment with symptoms consistent with PTSD.  The physician noted that the Veteran was too embarrassed to report these symptoms to him, but told him that he could not hold it in anymore.  He reported seeing a clinical psychologist, but remained symptomatic.  The physician noted that the Veteran had sleep difficulties, lack of attentiveness, tiredness, decreased ability to concentrate, partial loss of short-term memory, significant mood swings, flashbacks to Vietnam, edginess, and dramatically responds to loud noises.  He endorsed dreams/nightmares that never go away.  The Veteran told his physician that he has tried to "handle" this himself, but he cannot do it on his own anymore.  The physician opined that "within a reasonable realm of medical probability and medical certainty" that the Veteran has PTSD due to his combat experiences in service.  

The Veteran submitted statement from his wife and sons regarding his history of psychiatric symptoms.  One son, who is an orthopedic surgeon, indicated that in his experience, the Veteran's symptoms are indicative of PTSD.  

In January 2011, the Veteran was afforded a VA psychiatric examination, during which the examiner diagnosed him as having alcohol dependence.  She opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  She then stated that even if he met the PTSD criteria, "it would be inappropriate to diagnose an independent anxiety disorder (including PTSD) because there is the presence of active Alcohol Dependence."  She also noted that the results of psychological testing showed some exaggeration of his symptoms and functional impairment.  

Upon careful review of the evidence of record, the preponderance of the evidence shows that the Veteran has PTSD related to the conceded in-service stressors.  The great weight of the evidence, including competent and credible opinions from the Veteran's treating professionals, as well as the detailed December 2012 private examination report, shows that the Veteran has PTSD related to in-service stressors.  The Board is aware of the negative opinion provided by the January 2011 VA examiner, but notes that her failure to provide a clear diagnosis and opinion diminishes the probative weight of her opinion.  Moreover, the Board finds that the Veteran's assertions as to the onset of his drinking problem as being in response to his PTSD symptoms are both competent and credible.  

In sum, the Board finds that the preponderance of the evidence shows a current PTSD diagnosis related to his military service.  Service connection for PTSD is warranted.  



ORDER

Service connection for PTSD is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


